DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1,3-12,14-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US20050098379).
With respect to claim 1 Sato discloses a soundproof structure comprising:
A plate-like member (121) which has a plurality of through holes (128) passing therethrough in a thickness direction; and 
A frame member (124) which includes an opening portion,
Wherein the membrane vibration of the plate member is enabled by fixing the plate-like member to a peripheral edge of the opening portion of the frame member,
An average opening diameter of the through holes is in a range of 0.1micrometers to 250micrometers (0.1mm is disclosed which is 100 micrometers) and 
A first frequency to be attenuated is in a range of 10Hz to 100000 Hz (800Hz is disclosed).
While not expressly disclosing the first unique vibration frequency of the membrane vibration of the plate like member is in the range as claimed , this is the implication of that being a frequency of sound to be attenuated by the device of Sato.

With respect to claims 4 and 6 the minimization of the absorbance as claimed would have been a mere matter of optimization of the system to reduce excess noise in the device.
With respect to claim 7 Sato further discloses wherein a size of the opening portion of the frame member is smaller than a wavelength of a sound which has the maximum wavelength among sounds to be soundproofed (implicit in the Helmholtz principle as disclosed in para74).
With respect to claim 8 Sato as modified further discloses wherein a plurality of plate-like members are arranged in the thickness direction (see embodiment of figure 10).
With respect to claim 9 Sato as modified further discloses the presence of a surface roughness of an inner wall surface of the through hole (as the wall is present there is inherently a roughness), regarding the claimed range this would have been an obvious matter of optimization of the device so as to control the smoothness of the flow into the resonant cavity.
With respect to claim 10 Sato as modified further discloses wherein an inner wall surface of the through hole is formed in a shape of a plurality of particles (the hole is round but a plurality of particles could be so arranged), and 
An average particle dimeter of projections formed on the inner wall surface (that being the roughness of the through hole) is in the range of 0.1 micrometer to 10.0micormerters (as in above rejection of claim 9 such a roughness would have been obvious).

With respect to claim 14 Sato further discloses wherein the plurality of through holes are formed of through holes with two or more different opening diameters (see figures)
With respect to claim 15 Sato discloses a soundproofing structure comprising a plurality of unit soundproofing structures (see figure 9 and figure 17) wherein the soundproofing structure according to claim 1 is used as the unit soundproofing structure. 
With respect to claim 17 Sato further discloses wherein at least some of the through holes have a shape having a maximum diameter inside the through holes (they are shown as cylindrical bores).
With respect to claim 18 Sato further discloses a partition structure (center console) comprising the soundproof structure of claim 1.
Regarding claims 19 and 20 the use of the soundproof structure of claim 1 which is taught by Sato would have been obvious to apply to a window structure in the form of a surround or a cage per se as similarly a surround of the cage, see for example figure 17 which has the soundproof structure applied to different surfaces of an enclosed space.
2. Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US20050098379) as applied to claim 1 above, and further in view of Nonogi (US8469145).
With respect to claims 2, and 16 Sato disclosed the invention as claimed except for the provision of selecting the claimed range.

It would have been obvious to select such values as they were known before the time of the instant invention.
3. Claim13 is rejected under 35 U.S.C. 103 as being unpatentable over Sato (US20050098379) as applied to claim1 above, and further in view of Zwick (US6555246).
With respect to claim 13 Sato discloses the invention as claimed except for the random arrangement of the through holes.
Zwick (see fissures 11) discloses the use of randomly sized and spaced openings (due to the random size and shape the location can not be precisely controlled) for introduction of sounds into an absorption means. 
It would have been obvious to combine this randomness teaching of Zwick with the device of Sato by providing a random placement of the openings. This would prevent a droning of the sound response because of the random introduction which would not reinforce a single frequency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wood (US6597801) discloses a microperforated polymeric film; Nakajima (US20130020148) discloses a soundproofing panel; Nakamura (US20070227815) discloses a sound absorption panel; Hakuta (US10373599) and (US10269339) discloses a soundproofing structure; Yamaguchi (US20060289229) discloses a sound absorbing structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837